     Case 2:19-cv-00447 Document 70 Filed 08/21/20 Page 1 of 3 PageID #: 1113




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                Charleston Division

JASON WEBB,

               Plaintiff,

v.                                                        CIVIL ACTION NO.: 2:19-CV-447
                                                          (Judge John T. Copenhaver)

STEVEN L. PAINE, State Superintendent of
Schools, in his individual capacity and official
capacity; and JAN BARTH, Assistant State
Superintendent of Schools, in her individual
capacity and official capacity,

                       Defendants.

                    MOTION OF STEVEN L. PAINE AND JAN BARTH
                           FOR SUMMARY JUDGMENT

        The crux of this case involves the State of West Virginia’s decision to utilize the SAT for

the state-wide 11th grade assessment, rather than the ACT. While the Plaintiff may have been a

lobbyist for ACT, he has no standing to pursue any claims on ACT’s behalf, and that lack of

standing is dispositive of any claim predicated upon the State’s selection of SAT. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992) (Elements of standing “are not mere pleading

requirements but rather an indispensable part of the plaintiff’s case” and “must be supported in the

same way as any other matter on which the plaintiff bears the burden of proof. . . .”) (citations

omitted).

        Regardless, there is no causal connection between any alleged conduct of the Defendants

and any alleged injury to Plaintiff. It is undisputed that ACT never directed Plaintiff to cease or

“tone down” his “tweets” as a result of Drs. Paine’s and Barth’s complaints to ACT. Moreover,

ACT has testified that those complaints were not a factor in ACT’s termination of its lobbying

agreement with Plaintiff. The absence of any causal connection is dispositive of both the Plaintiff’s
   Case 2:19-cv-00447 Document 70 Filed 08/21/20 Page 2 of 3 PageID #: 1114




First Amendment retaliation claim and his tortious interference claim. Additionally, Dr. Paine and

Dr. Barth have qualified immunity from suit, and the conduct Plaintiff complains of was justified.

Finally, as his First Amendment and Tortious Interference claims fail, Plaintiff’s civil conspiracy

claim likewise fails. Accordingly, pursuant to FED. R. CIV. P. 56, the Defendants are entitled to

the summary dismissal of this case, with prejudice.

       WHEREFORE the Defendants, Steven L. Paine and Jan Barth, by and through their

attorneys, Jan L. Fox, Esquire, Mark C. Dean, Esquire and the law firm of Steptoe & Johnson

PLLC, respectfully request this Court enter an Order granting them summary judgment on the

Plaintiff’s Complaint and dismissing this civil action, with prejudice. The legal basis for this

Motion is more fully set forth in the Memorandum of Law filed contemporaneously herewith.

                                                      STEVEN L. PAINE
                                                      and JAN BARTH,

                                                      By Counsel,

                                                      /s/ Jan L. Fox
                                                      Jan L. Fox, Esq. (WV Bar #1259)
                                                      Mark C. Dean, Esq. (WV Bar #12017)
                                                      STEPTOE & JOHNSON PLLC
       STEPTOE & JOHNSON PLLC                         Chase Tower, 17th Floor
       Of Counsel                                     P. O. Box 1588
                                                      Charleston, WV 25326-1588
                                                      Telephone: 304-353-8000




                                                2
     Case 2:19-cv-00447 Document 70 Filed 08/21/20 Page 3 of 3 PageID #: 1115




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION


JASON WEBB,

              Plaintiff,

v.                                                    CIVIL ACTION NO.: 2:19-CV-447
                                                      (Judge John T. Copenhaver)

STEVEN L. PAINE, State Superintendent of
Schools, in his individual capacity and official
Capacity; and JAN BARTH, Assistant State
Superintendent of Schools, in her individual
Capacity and official capacity,

                      Defendants.

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st of August, 2020, I served copy of “MOTION OF STEVEN
L. PAINE AND JAN BARTH FOR SUMMARY JUDGMENT” upon the following counsel of
record via the CM/ECF system:

                             J. Zak Ritchie
                             Michael B. Hissam
                             Andrew C. Robey
                             Hissam Forman Donovan Ritchie PLLC
                             P.O. Box 3983
                             Charleston, WV 25330
                             Counsel for Plaintiff



                                                   /s/ Jan L. Fox
                                                   Jan L. Fox, Esq. (WV Bar #1259)
                                                   Mark C. Dean, Esq. (WV Bar #12017)




                                               3
